Supreme Court of Florida
                                 ____________

                                 No. SC12-1760
                                 ____________

                            DWIGHT T. EAGLIN,
                                Appellant,

                                       vs.

                            STATE OF FLORIDA,
                                 Appellee.

                                 ____________

                                 No. SC13-1785
                                 ____________

                            DWIGHT T. EAGLIN,
                                Petitioner,

                                       vs.

                            JULIE L. JONES, etc.,
                                Respondent.

                                 [June 25, 2015]

PER CURIAM.

      Dwight T. Eaglin, who was twenty-seven years old at the time of the crimes,

was convicted and sentenced to death for the June 2003 murders of correctional

officer Darla K. Lathrem and inmate Charles Fuston. Eaglin committed the
murders while attempting to escape from Charlotte Correctional Institution, where

he was serving a life sentence for a prior murder. This Court affirmed his

convictions and sentences on direct appeal. See Eaglin v. State, 19 So. 3d 935, 950

(Fla. 2009).

      Eaglin now appeals the denial of his initial motion for postconviction relief,

filed pursuant to Florida Rule of Criminal Procedure 3.851, and simultaneously

petitions this Court for a writ of habeas corpus. We have jurisdiction. See art. V,

§§ 3(b)(1), (9), Fla. Const. For the reasons that follow, we affirm the

postconviction court’s denial of relief and deny Eaglin’s petition for a writ of

habeas corpus.

                    FACTS AND PROCEDURAL HISTORY

      On direct appeal, this Court summarized the facts of the crimes as follows:

              The evidence at trial established that in 2003, the Charlotte
      Correctional Institution was undergoing a renovation of the inmate
      dormitories. That same year, Eaglin, [Stephen] Smith, and [Michael]
      Jones, who were part of a group of inmates permitted to participate in
      the renovation process, began planning an escape attempt. With
      regard to the escape plans, the inmates constructed an escape ladder
      and a metal tool that would hook to the outer lights of the prison, but
      the tool was destroyed a month before the attempted escape. Eaglin
      blamed [the inmate victim, Charles] Fuston and John Beaston, another
      inmate, for destroying the tool.
              Two inmates, Kenneth Christopher Lykins and Jesse Baker,
      testified to what they heard about the escape plans. Lykins testified
      that he overheard Eaglin, Smith, and Jones talking about their
      upcoming escape. Specifically, Eaglin stated that he would kill
      Fuston before he left because “he didn’t like the way he disrespected
      him.” Lykins also overheard Eaglin state that he would kill anyone


                                         -2-
who tried to stop him from doing what he was going to do. On cross-
examination, Lykins, a twelve-time convicted felon, was impeached
with an affidavit in which he denied knowing anything about the
escape or the killing of Lathrem and Fuston. He explained this prior
inconsistency by stating he had been concerned with his own safety.
        Jesse Baker, another inmate and nine-time convicted felon, also
testified to overhearing the escape plans. He specifically heard
Eaglin, Smith, and Jones stating that “they would kill any bitch that
got in their way.” Further, Baker testified that Eaglin wanted to
“straighten” Fuston, which indicated an intent to kill. Baker was
impeached with the fact that he suffered from severe depression and
was previously housed in the psychiatric dorm and the crisis unit of
the prison.
        Additional testimony from correctional officers working at the
time of the escape attempt established that on June 11, 2003, Eaglin
was observed attempting to jump on the outer-perimeter fence of the
prison. When officers responded to the scene, Eaglin was sprayed
with chemical agents and subdued. Thereafter, Officer Lathrem was
found in a mop closet, huddled in a fetal position with injuries to her
head area. A medium-sized sledgehammer was located near her body.
Fuston was located in another cell lying on the floor with blood
coming from underneath his head. He was unconscious but still
breathing at that time. Beaston was found conscious in a secured cell
with a large wound in the middle of his forehead. Beaston was the
only surviving victim of the attacks.
        The morning after the attempted escape, Eaglin was questioned
regarding the murders. Eaglin stated he wanted the “chair,” and that
he “tried to kill those three people.” Eaglin also admitted that he tried
to “jump the fence.”
        With regard to the injuries suffered by the victims, the medical
examiner, Dr. R. H. Imami, testified that Lathrem’s injuries included a
hemorrhage in her right eye, two injuries on the right side of her head,
and injuries on her face. Dr. Imami found no evidence of defensive
wounds or injuries and concluded that skull and brain injuries were
the cause of Lathrem’s death. The cause of these injuries was heavy,
blunt force trauma. Dr. Imami opined that Lathrem was struck at least
three times and that any of the blows would have caused her death.
Finally, Dr. Imami stated that she believed the sledgehammer entered
into evidence caused the injuries.


                                  -3-
             Dr. Imami also conducted the autopsy of Fuston. Fuston had
      injuries to the right and left sides of his face and head, the back of his
      head, and his mouth, in addition to skull fractures caused by blunt
      trauma. In total, Fuston suffered three to four fatal blows. Dr. Imami
      did not see typical defensive wounds but she observed a small skin
      scrape on the back of Fuston’s left hand. She opined that the scrape
      could have been caused when he fell or during subsequent medical
      intervention. Ultimately, Dr. Imami concluded that skull and brain
      injuries by blunt-force trauma to the head were also the cause of
      Fuston’s death and that the trauma was caused by a hammer.
             Upon the testing of evidence obtained during the investigation
      of the murders, Lathrem’s DNA was discovered on the sledgehammer
      that was near her body. Both Lathrem’s and Fuston’s DNA were
      located on the pants Eaglin wore on the day of the murder. Lathrem’s
      DNA was also located on Eaglin’s left boot. On cross-examination,
      defense counsel referred to earlier testimony of a corrections officer
      who testified that he assisted in removing Lathrem’s body from the
      mop closet and then escorted Eaglin to the visiting park. The crime
      laboratory analyst conceded that this scenario presented the possibility
      of cross-contamination between Lathrem’s blood and Eaglin’s clothes.
      She also stated that she did not analyze every item sent to her but she
      matched the DNA profile of Lathrem to DNA found on codefendant
      Smith’s right shoe.
             The defense presented no witnesses but moved for a judgment
      of acquittal, which was denied by the court. The jury convicted
      Eaglin of the first-degree murders of Lathrem and Fuston.
Eaglin, 19 So. 3d at 939-40.

      During the penalty phase, the State presented evidence of Eaglin’s prior

violent felony—first-degree murder with a sentence of life imprisonment without

the possibility of parole. Id. at 940. He was serving this sentence at the time of the

murders in this case. Id.

      Prior to testifying during the penalty phase, Eaglin stated on the record that

he did not want to present background mitigation evidence regarding his childhood


                                        -4-
and that his counsel had decided not to present mental health mitigation—a

decision with which Eaglin informed the trial court that he agreed. Id. at 945.

Although Eaglin had informed counsel at the outset of the case that he did not want

counsel to contact members of his family, counsel nonetheless undertook an

investigation into Eaglin’s background. Id.

      Upon review of this potential mitigation, counsel ultimately agreed with

Eaglin’s decision not to present this information, explaining on the trial record that

the presentation of mental health mitigation to the jury could be “dangerous,” and

stating during postconviction proceedings that Eaglin’s background represented a

“double-edged sword” that could adversely affect his case. Id. at 946. Instead, the

theme of the defense’s mitigation presentation was that the conditions at the

correctional facility contributed to the occurrence of the crime, including

inadequate supervision over construction, a failure in security staffing systems, and

permitting inmate mobility. Id. at 940, 944 n.4.

      Following the penalty phase, the jury recommended that Eaglin be sentenced

to death by a vote of eight to four for each murder. After conducting a Spencer1

hearing, the trial court entered its order sentencing Eaglin to death. Id. at 941. The

trial court found that the following statutory aggravators applied to Eaglin’s

murder of Officer Lathrem: (1) the murder was committed by a person under


      1. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

                                         -5-
sentence of imprisonment; (2) Eaglin had a prior violent felony conviction; (3) the

murder was committed for the purpose of effecting an escape from custody; (4) the

murder was cold, calculated, and premeditated (CCP); and (5) the victim was a law

enforcement officer engaged in the performance of legal duties (merged with

escape from custody). Id. With respect to Eaglin’s murder of Fuston, the trial

court found that the following statutory aggravators applied: (1) the murder was

committed by a person under sentence of imprisonment; (2) Eaglin had a prior

violent felony conviction; and (3) the murder was CCP. Id.

      After reviewing a presentence investigation report (PSI), the trial court

found in mitigation that “Eaglin suffered from a severely abusive childhood with a

severely dysfunctional family.” Id. The trial court assigned this mitigator some

weight. Id. However, the trial court rejected the proposed mitigators stemming

from the allegations of prison negligence. Id. Finding that the aggravators

outweighed the mitigators, the trial court followed the jury’s recommendation and

sentenced Eaglin to death for both murders. Id. On direct appeal, this Court

affirmed Eaglin’s convictions and death sentences. Id. at 950.2


       2. Eaglin raised six issues on direct appeal, all of which this Court rejected:
(1) the trial court erred in precluding defense counsel from impeaching a State
witness; (2) the trial court erred in refusing to admit into penalty-phase evidence
the videotape of an interview of a former guard trainee; (3) the jury and the trial
court were not presented with available mitigation evidence, and the trial court
failed to consider all mitigating evidence available in the record; (4) the trial court
erred in using Eaglin’s supposed lack of remorse against him in sentencing him to

                                         -6-
      Eaglin subsequently filed a timely initial motion for postconviction relief

and an amended motion for postconviction relief, ultimately raising eleven claims.3

Following a Huff4 hearing, the postconviction court granted an evidentiary hearing

on several of Eaglin’s claims: (1) trial counsel were ineffective for failing to

adequately advise Eaglin regarding his limited waiver of penalty-phase mitigation



death; (5) the trial court erred in giving an instruction on and finding the CCP
aggravator; and (6) Florida’s death penalty statute is unconstitutional. Id. at 941.

       3. Eaglin’s postconviction claims were as follows: (1) his constitutional
rights were violated because he was denied access to public records; (2) requiring
him to file his postconviction motion within one year after his conviction and
sentence became final, as required by rule 3.851, violates due process and equal
protection guarantees; (3) counsel were ineffective before trial and during the guilt
phase of trial for (A) failing to argue, in the motion to suppress Eaglin’s
statements, that he was not capable of adequately understanding his Miranda rights
and therefore did not knowingly, intelligently, and voluntarily waive those rights;
(B) failing to move for a change of venue and failing to undertake voir dire of the
jurors regarding publicity of the case during jury selection; and (C) failing to
challenge the admissibility of scientific evidence and testimony; (4) counsel were
ineffective for failing to adequately advise Eaglin regarding the nature,
circumstances, and consequences of his limited waiver of penalty-phase mitigation
and failing to advise the trial court of Eaglin’s history of mental illness and non-
compliance with necessary medication prior to the in-court colloquy; (5) counsel
were ineffective for failing to adequately investigate and prepare mitigation
evidence; (6) newly discovered evidence established that the forensic evidence
presented by the State lacks scientific rigor; (7) Florida’s lethal injection procedure
constitutes cruel and unusual punishment; (8) the State’s use of inconsistent and
irreconcilable theories in order to obtain the death sentence was unconstitutional;
(9) the combination of these errors constituted cumulative error; (10) Eaglin’s
convictions are unreliable because the State withheld exculpatory evidence; and
(11) the appointment of Dr. Harry Krop as a confidential competency expert
created a conflict of interest.
      4. Huff v. State, 622 So. 2d 982 (Fla. 1993).

                                         -7-
and failing to advise the trial court of his history of mental illness and non-

compliance with necessary medication prior to an in-court colloquy; (2) trial

counsel were ineffective for failing to adequately investigate and prepare

mitigation evidence; and (3) trial counsel were ineffective during the guilt phase of

trial for failing to argue that Eaglin was not capable of adequately understanding

his Miranda5 rights.

      After the evidentiary hearing, the postconviction court denied Eaglin’s

amended motion for postconviction relief. This appeal follows, and Eaglin also

petitions this Court for a writ of habeas corpus.

                                     ANALYSIS

                                I. Rule 3.851 Claims

      On appeal to this Court, Eaglin raises three claims challenging the

postconviction court’s denial of relief. First, Eaglin asserts that his trial counsel

were ineffective during the penalty phase. Second, Eaglin contends that he also

received ineffective assistance of counsel during the guilt phase, pertaining to

motions to suppress his inculpatory statements. Finally, Eaglin asserts that the

postconviction court erred in summarily denying two of his postconviction claims.

               A. Ineffective Assistance of Penalty-Phase Counsel




      5. Miranda v. Arizona, 384 U.S. 436 (1966).


                                          -8-
      In his first claim on appeal, Eaglin argues that trial counsel were ineffective

during the penalty-phase proceedings based on two alleged errors. First, Eaglin

contends that trial counsel were ineffective with respect to his statement that he did

not wish to present background mitigation and that he agreed with counsel’s

strategic decision to not present mental health mitigation during the penalty phase.

As part of this claim alleging that his waiver of mitigation was not knowing and

voluntary, Eaglin contends both that the colloquy undertaken by the trial court did

not satisfy the requirements articulated by this Court in Koon v. Dugger, 619 So.

2d 246 (Fla. 1993), and that counsel were ineffective in failing to inform the trial

court that he had been diagnosed with bipolar disorder and was not medicated prior

to the colloquy. Second, Eaglin argues that trial counsel were ineffective for

failing to undertake an adequate investigation into his background and mental

health history, and thereby could not adequately advise him regarding the

presentation of this mitigation during the penalty phase. We address each aspect of

this ineffective assistance of penalty-phase counsel claim in turn.

      Following the United States Supreme Court’s decision in Strickland v.

Washington, 466 U.S. 668 (1984), this Court has explained that for ineffective

assistance of counsel claims to be successful, two requirements must be satisfied:

      First, the claimant must identify particular acts or omissions of the
      lawyer that are shown to be outside the broad range of reasonably
      competent performance under prevailing professional standards.
      Second, the clear, substantial deficiency shown must further be

                                         -9-
      demonstrated to have so affected the fairness and reliability of the
      proceeding that confidence in the outcome is undermined. A court
      considering a claim of ineffectiveness of counsel need not make a
      specific ruling on the performance component of the test when it is
      clear that the prejudice component is not satisfied.
Schoenwetter v. State, 46 So. 3d 535, 546 (Fla. 2010) (quoting Maxwell v.

Wainwright, 490 So. 2d 927, 932 (Fla. 1986) (citations omitted)).

      As to the second requirement of prejudice, this Court has explained:

              With respect to those claims alleging ineffective assistance of
      counsel specifically during the penalty phase, penalty-phase prejudice
      under the Strickland standard is measured by “whether the error of
      trial counsel undermines this Court’s confidence in the sentence of
      death when viewed in the context of the penalty phase evidence and
      the mitigators and aggravators found by the trial court.” Hurst [v.
      State, 18 So. 3d 975, 1013 (Fla. 2009)]. Under this standard, a
      defendant is not required “to show ‘that counsel’s deficient conduct
      more likely than not altered the outcome’ of his penalty proceeding,
      but rather that he establish ‘a probability sufficient to undermine
      confidence in [that] outcome.’ ” Porter v. McCollum, 558 U.S. 30, 44
      (2009) (quoting Strickland, 466 U.S. at 693-94). “To assess that
      probability, [the Court] consider[s] ‘the totality of the available
      mitigation evidence . . .’ and ‘reweigh[s] it against the evidence in
      aggravation.’ ” Id. at 41 (quoting Williams v. Taylor, 529 U.S. 362,
      397-98 (2000)).

Wheeler v. State, 124 So. 3d 865, 873 (Fla. 2013).

      “[T]his Court’s standard of review is two pronged: (1) this Court must defer

to the [trial] court’s findings on factual issues so long as competent, substantial

evidence supports them; but (2) must review de novo ultimate conclusions on the

deficiency and prejudice prongs.” Everett v. State, 54 So. 3d 464, 472 (Fla. 2010)

(quoting Reed v. State, 875 So. 2d 415, 421-22 (Fla. 2004)). “Thus, under


                                         - 10 -
Strickland, both the performance and prejudice prongs are mixed questions of law

and fact, with deference to be given only to the lower court’s factual findings.”

Stephens v. State, 748 So. 2d 1028, 1033 (Fla. 1999).

                  1. Knowing & Voluntary Waiver of Mitigation

      Eaglin’s first argument involves the colloquy undertaken prior to penalty-

phase testimony, during which Eaglin and his counsel informed the trial court that

Eaglin did not wish to present mitigation evidence regarding his background and

that counsel had made the strategic decision not to present mental health

mitigation—a strategic decision with which Eaglin informed the trial court he

agreed. Eaglin now asserts that his waiver was not knowing and voluntary because

the trial court’s colloquy did not comply with the requirements established by this

Court in Koon, 619 So. 2d 246, and because counsel failed to advise the trial court

of his mental illness and lack of medication.

      As an initial matter, we reject Eaglin’s argument pertaining to the adequacy

of the Koon inquiry itself because this claim should have been raised on direct

appeal. See Spann v. State, 857 So. 2d 845, 853-54 (Fla. 2003). Moreover, even if

this claim was not procedurally barred, it would still be without merit because

Koon is not applicable where the defendant does not waive all penalty-phase

mitigation. See Boyd v. State, 910 So. 2d 167, 188 (Fla. 2005) (“[T]he

requirements of Koon are not applicable in this case because [the defendant]


                                        - 11 -
presented mitigating evidence.”). As we recognized on direct appeal in rejecting

Eaglin’s claim that the trial court failed to consider all available mitigation in the

record, this is not a case in which the defendant waived his right to present

mitigation evidence. See Eaglin, 19 So. 3d at 945.

      We also reject Eaglin’s argument pertaining to counsel’s performance during

the colloquy, which the postconviction court denied after holding an evidentiary

hearing. Specifically, Eaglin contends that counsel were aware that Dr. Harry

Krop, a psychologist retained by the defense, had diagnosed Eaglin with bipolar

disorder and that, as a result of this diagnosis, he was at a greater risk of suffering

manic episodes, which he asserts directly affected his ability to have a rational

understanding of the proceedings against him.

      As noted by the postconviction court in denying this claim, however, trial

counsel had no reason to question Eaglin’s competency due to his bipolar

diagnosis. Therefore, trial counsel’s decision not to inform the trial court about his

bipolar diagnosis and its effect on his competency prior to the colloquy cannot be

deemed deficient. In fact, Eaglin recognizes that trial counsel were well aware of

Eaglin’s bipolar diagnosis prior to the penalty phase. Indeed, prior to the guilt

phase of the trial, counsel had retained Dr. Krop to undertake an evaluation of

Eaglin’s mental health status.




                                         - 12 -
      Although Dr. Krop diagnosed Eaglin with bipolar disorder and antisocial

personality disorder, he also informed counsel that he “did not feel that there was

neuropsychological impairment” and that Eaglin was a “very intelligent

individual.” Intelligence testing undertaken by Dr. Krop prior to trial indicated

that Eaglin had a full scale IQ score of 117. Additionally, Dr. Krop specifically

testified during the postconviction evidentiary hearing that, based on his evaluation

of Eaglin, he had no concerns regarding his competency, and counsel testified that

they were aware of Dr. Krop’s diagnoses.

      Moreover, co-counsel Doug Withee testified that during the trial

proceedings, Eaglin was “bright” and “alert” and that Withee “did not have any

problem communicating with . . . Eaglin [and Eaglin] did not appear to have any

problem communicating with [him]. [Eaglin] seemed to understand the whole

picture.” Co-counsel Neil McLoughlin supported Withee’s impressions of Eaglin,

stating that in his view Eaglin was competent and that there was “no good-faith

basis” to undertake a competency evaluation.

      Accordingly, Eaglin has not demonstrated that counsel’s decision not to

inform the trial court of his bipolar disorder and medication regime constituted

deficient performance. We therefore conclude that this argument is without merit

and reject Eaglin’s claim.

2. Failure to Adequately Advise Eaglin Regarding Presentation of Background &
                      Mental Health Mitigation Evidence

                                       - 13 -
      Eaglin’s next argument is that trial counsel were ineffective for failing to

properly advise him regarding the decision not to present background and mental

health mitigation during the penalty phase. Specifically, Eaglin asserts that trial

counsel did not undertake a meaningful investigation into these two categories of

potentially mitigating evidence and therefore could not adequately advise him on

the potential merit of presenting such evidence. Additionally, Eaglin argues that,

although trial counsel may have undertaken some limited investigation into

potential mitigation, counsel decided to present only the prison negligence

mitigation before reviewing the results of this investigation. Moreover, Eaglin

contends that counsel’s strategy to pursue prison negligence mitigation evidence in

lieu of “conventional” mitigation evidence was patently unreasonable.

      Eaglin claims that, through several lay witnesses, he could have presented

compelling mitigation evidence regarding his traumatic childhood and extensive

head trauma that he suffered while boxing and playing football. In support, Eaglin

called multiple lay witnesses at the postconviction evidentiary hearing. Although

none of these witnesses testified during the penalty phase, each of them asserted

that they were available and would have testified if they had been asked.

Additionally, Eaglin argues that he could have presented compelling mental health

mitigation. In support, Eaglin presented the testimony of numerous mental health




                                        - 14 -
experts during the postconviction evidentiary hearing to explain the extent of his

mental health problems, including alleged brain damage and bipolar disorder.

      After reviewing the testimony presented at the evidentiary hearing, the

postconviction court determined that trial counsel’s investigation into Eaglin’s

potential background and mental health mitigation was adequate and that counsel’s

decision not to present this mitigation represented reasonable trial strategy. With

respect to trial counsel’s investigation, the postconviction court noted that “[t]he

record reflects that the defense team visited [Eaglin’s] mother, grandfather, and

other family members, retained a defense mental health expert, and retained a

mitigation specialist.” The postconviction court concluded that trial counsel’s

decision not to present background or mental health mitigation was clear trial

strategy, made after having adequately investigated Eaglin’s background and

mental health and with his complete agreement with that strategy at that time.

      As to deficiency, the postconviction court concluded as follows:

              Merely because postconviction counsel has secured experts
      years after trial who have more favorable opinions does not establish
      that trial counsel was deficient for relying on the defense experts at
      the time of trial. Asay v. State, 769 So. 2d 974, 986 (Fla. 2000); Jones
      v. State, 732 So. 2d 313 (Fla. 1999). The information from Dr. Krop
      at the time of trial reveal[ed] no evidence of post concussive
      syndrome, seizures, or that Defendant’s brain was not functioning
      normally. Rather, Dr. Krop found no neurological impairment. Trial
      counsel were not ineffective for relying on this information in
      formulating their trial strategy and deciding to focus on what they
      believed was the more effective mitigation evidence of negligence on
      the part of the Department of Corrections.

                                        - 15 -
      Regarding Eaglin’s potential background mitigation, the postconviction

court explained that Eaglin’s mother left him when he was three years old and thus,

“even had she been called to testify at trial, it is unlikely she would have been able

to provide any information about [Eaglin] except his first year or so, and nothing

about the rest of [his] life.” The postconviction court also explained that, while

Eaglin’s brother would have been able to testify about the childhood abuse both he

and Eaglin suffered, Eaglin “presented no testimony [at the postconviction

evidentiary hearing] that [he] was negatively affected mentally by that abuse.” In

fact, Eaglin’s brother affirmatively testified that “their abusive childhood did not

result in [Eaglin] behaving erratically or unpredictably.” The postconviction court

concluded that “any potential mitigation evidence regarding [Eaglin’s] abusive

childhood . . . would have been countered in cross-examination by all the positive

aspects of his life and his accomplishments in spite of enduring an abusive

childhood.”

      Regarding Eaglin’s potential mental health mitigation, the postconviction

court explained that his “family and friends did not testify as to any obvious signs

of mental illness or drastic mood changes, and that [Eaglin] did not report any such

symptoms until he was arrested.” The postconviction court observed that “the

defense experts merely diagnosed [Eaglin] with bipolar disorder based on one prior

diagnosis given without any supporting testing, and based solely on [Eaglin’s] own

                                        - 16 -
self-reporting.” In addition, the postconviction court found significance in

Eaglin’s “inconsistencies in self reporting his symptoms to defense experts during

postconviction evaluations.”

      Ultimately, the postconviction court determined that even if there was

deficiency, there was no prejudice established. We agree. We do not address

deficiency because it is clear that the prejudice component cannot be established

even if counsel were deemed deficient. See Schoenwetter, 46 So. 3d at 546 (“A

court considering a claim of ineffectiveness of counsel need not make a specific

ruling on the performance component of the test when it is clear that the prejudice

component is not satisfied.” (quoting Maxwell, 490 So. 2d at 932)).

      Even if counsel had presented testimony during the penalty phase that shed

light on Eaglin’s abusive childhood, his dysfunctional family, and that he suffered

from mental health disorders, our confidence in the outcome of the penalty phase

would not be undermined when viewed in the context of the penalty phase

evidence and the mitigators and aggravators found by the trial court. See Hurst, 18

So. 3d at 1013. Both of Eaglin’s death sentences were supported by multiple

aggravators, two of which—CCP and prior violent felony conviction—this Court

has recognized as among the most serious aggravators under Florida’s death

penalty scheme. See Silvia v. State, 60 So. 3d 959, 974 (Fla. 2011). Further, the

prior violent felony aggravator is especially significant in this case, given that


                                         - 17 -
Eaglin was serving a life sentence for a prior murder when he committed the

murders in this case.

      In addition, although the jury did not hear information regarding Eaglin’s

childhood, the trial court considered his abusive childhood based on the PSI. In

fact, the trial court found as a nonstatutory mitigator that “Eaglin suffered from a

severely abusive childhood with a severely dysfunctional family.” The trial court

assigned this factor some weight, but still concluded that the numerous aggravators

outweighed the mitigators. See Eaglin, 19 So. 3d at 941.

      Accordingly, we conclude that any alleged failures of counsel during the

penalty phase do not undermine confidence in the outcome of the penalty phase.

We therefore affirm the postconviction court’s denial of relief on this claim.

                B. Ineffective Assistance of Guilt-Phase Counsel

      In his next claim, Eaglin asserts that trial counsel were ineffective during the

guilt-phase proceedings for failing to effectively argue several motions to suppress

statements Eaglin made to Florida Department of Law Enforcement Agent

Uebelacker after his arrest. The statements at issue occurred on the morning of

June 12, 2003, at Charlotte Correctional Institution, where Agent Uebelacker met

Eaglin in an administrative office at the prison. When Eaglin entered the office, he

made several unsolicited spontaneous statements to Agent Uebelacker, which




                                        - 18 -
included references to wanting the electric chair and that Eaglin had “tried to kill

those three people.”

      After Eaglin made these statements, Agent Uebelacker read Eaglin his

Miranda rights. Then, after Eaglin stated that he understood his rights, Agent

Uebelacker asked him if he would allow the interview to be recorded. In the

recorded interview, Eaglin himself actually recited his Miranda rights for Agent

Uebelacker without solicitation. To ensure that Eaglin understood his rights,

Agent Uebelacker proceeded to read Eaglin his Miranda rights again. During the

recorded interview, Eaglin stated that he “decided to jump the fence” and reiterated

that he wanted “the chair.”

      Eaglin’s trial counsel filed multiple motions to suppress the statements,

arguing several theories of suppression, including a Miranda violation and lack of

voluntariness. With respect to Eaglin’s claim that his statements were not

voluntary, counsel argued that Eaglin was unable to exercise free will because he

suffered from lacerations on his arms, back, and legs; was sprayed with a chemical

agent during the escape attempt; was kicked in the head; received minimal medical

treatment; and had not slept for more than thirty hours. The trial court denied the

motions to suppress.

      In his postconviction claim, Eaglin argued that trial counsel were deficient in

litigating the motions to suppress because counsel should have argued that a


                                        - 19 -
bipolar “manic episode” rendered him incapable of knowingly and voluntarily

waiving his Miranda rights. The postconviction court held an evidentiary hearing

on this claim but ultimately denied it.

      We conclude that the postconviction court did not err in denying this claim.

Eaglin has not established either that trial counsel were deficient in litigating the

motions to suppress or that raising the bipolar “manic episode” as a basis to

suppress his statements would have resulted in the motions being granted.

      In support of this claim, Eaglin relies on testimony elicited during the

postconviction evidentiary hearing that demonstrated he may have been suffering

from a bipolar “manic episode” at the time he met with Agent Uebelacker.

Specifically, Eaglin points to the testimony of Dr. Philip Harvey, a clinical

psychologist, who testified that it was his opinion that Eaglin was suffering from a

bipolar “manic episode” at the time of the crimes and that bipolar “manic

episodes” can last for several days. Dr. Harvey explained that suffering from a

bipolar “manic episode” can affect an individual’s judgment. This testimony was

supported by Dr. David Pickar, a psychiatrist, who also testified at the

postconviction evidentiary hearing that Eaglin was likely experiencing bipolar

manic symptoms on the day of the murders.

      However, as noted by the postconviction court, this testimony presented at

the postconviction evidentiary hearing is contradicted by the evidence that was


                                          - 20 -
presented during the trial proceedings regarding the motions to suppress. For

example, a nurse at the correctional facility testified before the trial court that she

observed Eaglin in a holding cell following his apprehension, and he was “alert

and oriented, responding to her questions verbally.” Eaglin also testified during a

hearing on the motions to suppress, where he admitted that he had made the

statements, that he had recited his rights during the recorded interview, and that he

understood those rights.

      Trial counsel litigated the motions to suppress at length, asserting multiple

bases for suppression. Although Eaglin now contends that trial counsel were

deficient in not raising his mental illness, his postconviction counsel did not

question trial counsel during the evidentiary hearing regarding their strategy in

litigating the motions to suppress or why the bipolar “manic episode” was not

raised. While we disagree with the postconviction court’s conclusion that this

failure to specifically question trial counsel constituted a waiver of the claim, we

agree with the postconviction court’s conclusion that the evidence Eaglin did

present fails to establish that he was incapable of understanding his Miranda rights.

Eaglin has also failed to demonstrate how, even if the bipolar “manic episode” had

been raised in litigating the motions to suppress, this would have resulted in the

motions being granted. Accordingly, because Eaglin cannot demonstrate either

deficiency or prejudice, we affirm the postconviction court’s denial of this claim.


                                         - 21 -
                           C. Summarily Denied Claims

      Eaglin also asserts on appeal that the postconviction court erred in

summarily denying two claims without holding an evidentiary hearing: (1) the

State utilized inconsistent, irreconcilable, and misleading theories of prosecution in

his trial and the trial of one of his codefendants, Stephen Smith; and (2) the State

withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83

(1963). Because both of these claims are refuted by the record, we affirm the

postconviction court’s summary denial of these claims.

       1. The State’s Use of Inconsistent Theories of Prosecution in Eaglin’s Trial
                      & in the Trial of Eaglin’s Codefendant

      Eaglin first asserts that the postconviction court erred in summarily denying

his claim that the State utilized inconsistent theories in prosecuting Eaglin and

codefendant Stephen Smith and thereby violated his due process rights.

Specifically, Eaglin argues that in Smith’s trial, the State argued that Smith had

been planning the escape for months and only brought Eaglin in as the “muscle”

shortly before the escape attempt. He also argues that Smith, who did not testify at

Eaglin’s trial, said in a recorded statement that was introduced at Smith’s trial that

there was no plan to kill inmate Fuston or whichever prison guard they

encountered. Eaglin asserts that in his trial, the State conversely portrayed him as

the primary actor, which directly conflicts with the State’s theory in Smith’s trial.




                                        - 22 -
       Even if the use of inconsistent theories of prosecution could rise to the level

of a due process violation, the postconviction court correctly concluded that the

State presented consistent theories of prosecution in Eaglin’s and Smith’s trials.

As noted by the postconviction court, “the State argued in Smith’s case that Eaglin

committed the murders, followed Smith’s plan, and Smith was a principal. At

[Eaglin’s] trial, the State again argued [Eaglin] committed the murders.” A review

of the record supports the postconviction court’s factual findings.

        The fact that the State used consistent prosecution theories is further

bolstered by the fact that the trial court in Smith’s case stated that the State could

not argue that Smith may have wielded the sledgehammer. Therefore, Eaglin’s

claim is refuted by the record, and the postconviction court did not err in

summarily denying this claim.

 2. The State Withheld Exculpatory Evidence from Eaglin in Violation of Brady

      Eaglin next asserts that the postconviction court erred in summarily denying

his claim that the State withheld exculpatory evidence from the defense in

violation of Brady. Specifically, Eaglin asserts that the State failed to disclose to

the defense that one of his other codefendants, Michael Jones, had been offered a

plea agreement in exchange for his cooperation. Additionally, Eaglin contends

that, as part of a plea agreement, the State Attorney’s Office agreed that it would

use its best efforts to have codefendant Jones incarcerated in a prison outside the


                                         - 23 -
State of Florida and that letters between an assistant state attorney and the Florida

Department of Corrections (DOC) regarding these efforts were not revealed.

Eaglin claims he only learned of this information on May 20, 2011, upon

postconviction counsel’s review of Jones’s 2008 court file at the Charlotte County

Clerk’s Office.

      The record conclusively refutes this claim because the record demonstrates

that on November 10, 2005, an assistant state attorney took proffered testimony

from Jones while in the presence of Jones’s counsel, and on December 22, 2005,

the assistant state attorney provided a copy of Jones’s proffered testimony to

Eaglin’s co-counsel Withee. At the outset of the proffer, the State made clear that

the parties had not entered into a plea agreement. In the proffer, Jones discussed

the escape attempt that occurred on the night of the murders, consistently

implicating Eaglin in the escape attempt. Jones did not testify at Eaglin’s trial, and

Eaglin was subsequently convicted of the murders on March 31, 2006.

      After Eaglin was convicted and sentenced to death, Jones subsequently

entered into a plea agreement with the State in January 2007. In return, Jones

would be sentenced to life in prison, and the State Attorney’s Office would use its

best efforts to encourage the DOC to allow Jones to serve his sentence outside the

State of Florida. In Jones’s plea colloquy, the State confirmed on the record that

these were terms agreed to in the plea agreement.


                                        - 24 -
      In order to show a Brady violation, Eaglin must demonstrate that “(1)

favorable evidence, either exculpatory or impeaching; (2) was willfully or

inadvertently suppressed by the State; and (3) because the evidence was material,

[he] was prejudiced.” Johnson v. State, 135 So. 3d 1002, 1027-28 (Fla. 2014).

      With respect to Jones’s proffer, the record refutes Eaglin’s claim that this

information was suppressed by the State. As noted by the postconviction court, a

transcript of this proffer was provided to Eaglin’s co-counsel Withee on December

22, 2005, months before Eaglin’s trial. Similarly, Eaglin’s claim that the State

suppressed the terms of Jones’s plea agreement, including that the State Attorney’s

Office would use its best efforts to ensure Jones served his sentence out of state, is

refuted by the record in that the State agreed to the terms of the plea agreement in

open court, during Jones’s plea colloquy, which took place in January 2007.

      Moreover, the record refutes Eaglin’s assertion that the allegedly suppressed

information constituted favorable evidence. The record shows that Jones’s proffer,

as well as the terms of the subsequent plea agreement, were not exculpatory. In his

proffer, Jones consistently inculpated Eaglin in the escape attempt. Further,

neither the proffer itself nor the terms of the plea agreement had any impeachment

value, as Jones did not testify at Eaglin’s trial and did not enter into the plea

agreement until after Eaglin had already been convicted.




                                         - 25 -
      For all these reasons, we affirm the postconviction court’s summary denial

of this claim. We turn next to Eaglin’s habeas corpus petition.

                            II. Habeas Corpus Petition

      In his habeas petition, Eaglin raises one issue—appellate counsel was

ineffective for failing to identify and raise on direct appeal that an actual conflict of

interest was created when the trial court appointed Dr. Krop to serve as a

confidential competency expert for Eaglin’s codefendant, Michael Jones. Eaglin

asserts that Dr. Krop’s appointment as a competency expert in Jones’s case

prejudiced his own case and that his appellate counsel was ineffective for failing to

raise this claim on direct appeal. Eaglin also asserts that his appellate counsel was

ineffective for failing to supplement the record with portions of the Jones trial

transcript. We disagree.

      In preparation for trial, Eaglin’s counsel retained Dr. Krop on March 22,

2004, to undertake a mental health evaluation. Dr. Krop interviewed Eaglin,

administered testing, and ultimately diagnosed him with bipolar disorder and

antisocial personality disorder. Although trial counsel originally indicated that

they intended to call Dr. Krop during the penalty-phase proceedings, counsel

decided against presenting mental health mitigation, and Dr. Krop did not testify.

Eaglin was ultimately sentenced to death on March 31, 2006, and he filed his

notice of appeal in this Court on April 21, 2006.


                                         - 26 -
      Several months after the trial court had sentenced Eaglin to death and Eaglin

had filed his notice of appeal, Jones attempted to enter into a plea agreement

regarding the first-degree murder of the correctional officer killed during the

escape attempt. However, the trial court did not initially accept Jones’s plea and

orally appointed Dr. Krop, along with two other doctors, to evaluate Jones’s

competency. Subsequently, in October 2006, the trial court issued a written order

appointing Dr. Krop to undertake a competency evaluation in Jones’s case. In

accordance with this appointment, Dr. Krop undertook a competency evaluation of

Jones, and the trial court ultimately accepted Jones’s plea in January 2007.

      Eaglin alleges that Dr. Krop’s subsequent appointment as a competency

expert in Jones’s case created a conflict of interest due to the fact that he had

previously served as a confidential mental health expert in Eaglin’s case. Eaglin

alleges that the conflict of interest is established by “the simple fact that he was

working as a confidential psychologist for two codefendants with opposing

interests.” Based on this alleged conflict of interest, Eaglin asserts that the counsel

he received was adversely affected. In seeking habeas corpus relief, Eaglin argues

that appellate counsel’s failure to raise this conflict of interest on direct appeal

constituted ineffective assistance of counsel.

      In support of his claim of ineffective assistance of appellate counsel, Eaglin

relies on this Court’s opinion in Walton v. State, 847 So. 2d 438, 445-46 (Fla.


                                         - 27 -
2003), in which this Court stated that it was error for a postconviction court to

allow a mental health expert to testify for the State at an evidentiary hearing where

that expert had previously been appointed as a confidential mental health expert for

a codefendant. This Court stated that, because the codefendants’ interests were

antagonistic, a conflict of interest existed, and it was unlikely that the expert could

render a truly objective opinion. Id.

      While Eaglin appears to analogize Walton to this case, Walton is completely

inapposite. Unlike in Walton, Eaglin cannot establish any alleged conflict of

interest that prejudiced his case, as Dr. Krop did not offer any testimony at

Eaglin’s trial and was only appointed to Jones’s case after he had completed all

work on Eaglin’s case and after Eaglin was convicted and sentenced to death.

Moreover, Dr. Krop, along with two other mental health experts, evaluated Jones

only for competence and did not undertake any further investigation into Jones’s

mental health. Thus, Eaglin’s reliance on Walton is misplaced, and his assertion

that appellate counsel was ineffective for failing to raise this argument on direct

appeal is unavailing.

      Accordingly, appellate counsel cannot be deemed deficient for failing to

raise this meritless issue on direct appeal, or for failing to supplement the record in

order to facilitate presentation of this meritless claim. See Jennings v. State, 123

So. 3d 1101, 1124 (Fla. 2013) (holding that appellate counsel was not deficient for


                                         - 28 -
failing to raise a meritless issue on appeal). Therefore, we deny Eaglin’s petition

for habeas corpus relief.

                                  CONCLUSION
      Based on the foregoing, we affirm the postconviction court’s denial of relief,

and we also deny Eaglin’s petition for a writ of habeas corpus.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases:

An Appeal from the Circuit Court in and for Charlotte County,
     Christine Hissam Greider, Judge - Case No. 082003CF0015250001X
And an Original Proceeding – Habeas Corpus

Neal Andre Dupree, Capital Collateral Regional Counsel-South, William
McKinley Hennis, III, Litigation Director, Capital Collateral Regional Counsel-
South, and Elizabeth Tandiwe Stewart, Staff Attorney, Capital Collateral Regional
Counsel-South, Fort Lauderdale, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Stephen D. Ake,
Assistant Attorney General, Tampa, Florida,

      for Appellee/Respondent




                                       - 29 -